DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0046837 A1 to Gozzini et al. (hereinafter "Gozzini")  U.S. Patent Application Publication 2016/0240575 A1 to Huang et al. (hereinafter "Huang").
Regarding Claims 1, 16, and 20, Gozzini teaches a display device and terminal comprising: a display screen (Fig.3; Para. 43-53 of Gozzini; an optical image sensor 31 for sensing a biometric of a user, such as, for example, an image of the fingerprint patterns of the user's finger 40, is carried by the housing 21 under the display 23. More particularly, the optical image sensor 31 includes an integrated circuit (IC) substrate, and image sensing circuitry carried by the IC substrate. The optical image sensor 31 may be coupled to a circuit substrate, for example, a flexible substrate 34 by way of a grid array having ball grid array (BGA) contacts 35 or other coupling technique. The electronic device 20 optionally includes a light source 41. The light source 41 directs light into the user's finger 40, and may direct light for the optical image sensor 31. The light source 41 may be one or more light emitting diodes (LEDs)); and an optical fingerprint recognition assembly comprising: a fingerprint module comprising a prism (Fig.3; Para. 43-53 of Gozzini; transparent cover layer 46, for example, that includes onyx, is above the display layer 36 and defines a finger placement surface that is capable of receiving the user's finger adjacent thereto), an image sensor, and a fingerprint controller, wherein the prism, the image sensor, and the fingerprint controller are encapsulated together, and wherein the prism comprises a fingerprint touch surface being configured to receive a fingerprint, and a light source disposed outside the fingerprint module, wherein the light source is configured to emit lights reaching the fingerprint touch surface where a fingerprint to be recognized exists, and total reflection occurs when the lights reach the fingerprint to be recognized, and wherein lights formed via the total reflection pass through the (Fig.3; Para. 43-56, 90 of Gozzini; an optical image sensor 31 for sensing a biometric of a user, such as, for example, an image of the fingerprint patterns of the user's finger 40, is carried by the housing 21 under the display 23. More particularly, the optical image sensor 31 includes an integrated circuit (IC) substrate, and image sensing circuitry carried by the IC substrate. The optical image sensor 31 may be coupled to a circuit substrate, for example, a flexible substrate 34 by way of a grid array having ball grid array (BGA) contacts 35 or other coupling technique. The electronic device 20 optionally includes a light source 41. The light source 41 directs light into the user's finger 40, and may direct light for the optical image sensor 31. The light source 41 may be one or more light emitting diodes (LEDs)… Light from the light source 41 and/or display pixels 38 is scattered based upon an object, for example, the user's finger 40, adjacent the finger placement surface 47 or on the transparent cover layer 46. The scattered light is captured by the optical image sensor 31 through the pin holes and/or micro-lenses in the display layer 36 and the openings 51 or pin holes in the pin hole array mask layer 50
Fig. 19; Para. 87 of Gozzini; light absorptive adhesive 92′, for example, epoxy, may secure the transparent glass layer 59′ and the pin hole array mask layer 50′ to the enclosure 57').
Gozzini does not explicitly disclose the image sensor being configured to acquire a fingerprint image according to the lights formed via the total reflection; wherein the light source comprises a plurality of light emitting diodes (LEDs), the fingerprint module has a cross 
However, Huang teaches an image sensor being configured to acquire a fingerprint image according to lights formed via the total reflection (Figs. 1-4; Para. 34-43 of Huang; light emitting device 142 is disposed on the substrate 110 and emits a plurality of light beams. The reflection surface S3 is adapted to reflect or totally reflect light beams emitted from the at least one light emitting device 142 to the first surface S1 of the central portion 180… light beam L is reflected or totally reflected by the reflection surface S3 to the first surface S1 of the central portion 180. Thus, the reflection surface S3 may be a total reflection surface adapted to totally reflect the light beam L within the light conductor 120. The reflection surface S3 is tilted at the angle θ1 toward the image capture unit 130 with respect to a plane P of the first surface S1… light beam L will still transmit through the scratch resistant material to the central portion 180 formed by the scratch resistant material. When the finger F contacts the first surface S1, part of the light beam L in the ridge portion is reflected and the other part is refracted. The part of the light beam L that is refracted and enters to the finger F are some absorbed by the finger and some scattered. Due to the refraction light entering the finger, the light energy reflected to the image capture unit 130 remains less. Regarding the valley portions that do not substantially contact the first surface S1, the light beam L may have total internal reflection and reflection at the valley positions, and the reflected light is more than in the ridge portion. The reflected light in the valley portion is refracted from the second surface S2 to reach the image capture unit 130. Thus, the image capture unit 130 receives the light beams so as to generate a fingerprint image including darker ridge portions and brighter valley portions); wherein a light source comprises a plurality of light emitting diodes (LEDs), a fingerprint module has a cross section, wherein the cross section comprises two opposite long sides and two opposite short sides, wherein the two short sides are connected between the two long sides; wherein the light source comprises six LEDs, wherein each of the long sides is provided with two of the LEDs, and each of the short sides is provided with one of the LEDs (Figs. 2-5; Para. 34-43 of Huang; light emitting devices 142 are light emitting diodes
NOTE – Designing a cross section comprising two opposite long sides and two opposite short sides and a light source comprising six LEDs, wherein each of the long sides is provided with two of the LEDs, and each of the short sides is provided with one of the LEDs would only require routine skill for a person of ordinary skill in the art based on the combined teachings of Gozzini and Huang. Therefore, one of ordinary skill in the art would have pursued having a light source that comprises a plurality of light emitting diodes (LEDs), a fingerprint module that has a cross section, wherein the cross section comprises two opposite long sides and two opposite short sides, wherein the two short sides are connected between the two long sides; wherein the light source comprises six LEDs, wherein each of the long sides is provided with two of the LEDs, and each of the short sides is provided with one of the LEDs with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation for reliable fingerprint sensing and matching).
 Huang in order to modify the device taught by Gozzini. The motivation to combine these analogous arts would have been to provide a light conductor that surrounds the image capture unit, and reflects the light beam within the light conductor. Since a light conductor is thin, the optical device may be relatively thin, allowing convenient installation in devices with limited installation space. Accordingly, an electronic device installing the optical device can be relatively thin because the optical device does not increase the thickness of the electronic device (Para. 5-7, 61 of Huang).

Regarding Claim 2, the combination of Gozzini and Huang teaches that an angle of incidence formed by the light emitted from the light source and a line perpendicular to the fingerprint touch surface ranges from 0 degree to 8 degrees.

Regarding Claim 3, the combination of Gozzini and Huang teaches that the light source surrounds the fingerprint module (Figs. 2-4; Para. 43 of Huang).

Claim 4, the combination of Gozzini and Huang teaches that the plurality of LEDs surround the fingerprint module and are evenly spaced apart from each other (Figs. 2-4; Para. 43 of Huang; light emitting devices 142 are light emitting diodes).

Regarding Claim 7, the combination of Gozzini and Huang teaches that the fingerprint module has the cross section in a round shape (Figs. 5-6 of Huang).

Regarding Claim 9, the combination of Gozzini and Huang teaches that the light source is a plurality of infrared light sources, wherein the plurality of infrared light sources surround the fingerprint module and are evenly spaced apart from each other (Fig. 3; Para. 44 of Gozzini; invisible light source (e.g., infrared (IR))… Figs. 2-4 of Huang; light emitting device 142).

Regarding Claim 11, the combination of Gozzini and Huang teaches that the light source comprises six infrared light sources, wherein each of the long sides is provided with two of the infrared light sources, and each of the short sides is provided with one of the infrared light sources (Fig. 3; Para. 44 of Gozzini; invisible light source (e.g., infrared (IR))… Figs. 2-4 of Huang; light emitting device 142
NOTE – Designing a light source comprising six infrared light sources, wherein each of the long sides is provided with two of the infrared light sources, and each of the short sides is provided with one of the infrared light sources would only require routine skill for a person of ordinary skill in the art based on the combined teachings of Gozzini and Huang. Therefore, one of ordinary skill in the art would have pursued having the light source comprising six infrared light sources, wherein each of the long sides is provided with two of the infrared light sources, and each of the short sides is provided with one of the infrared light sources with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation for reliable fingerprint sensing and matching).

Regarding Claim 12, the combination of Gozzini and Huang teaches a substrate, wherein the light source and the fingerprint module both are encapsulated on the substrate (Figs. 19-20 of Gozzini).

Regarding Claim 13, the combination of Gozzini and Huang teaches a flexible circuit board and a substrate disposed on the flexible circuit board, wherein the fingerprint module is encapsulated on the substrate, and the light source is disposed on the flexible circuit board (Fig. 3; Para. 9, 43, 53 of Gozzini; flexible substrate 34).

Regarding Claim 14, the combination of Gozzini and Huang teaches that the prism, the image sensor, and the fingerprint controller are encapsulated via an epoxy molding compound plastic to form the fingerprint module (Figs. 3, 19; Para. 87 of Gozzini; light absorptive adhesive 92′, for example, epoxy, may secure the transparent glass layer 59′ and the pin hole array mask layer 50′ to the enclosure 57').

Claim 15, the combination of Gozzini and Huang teaches that the fingerprint module is in a block shape as whole (Figs. 19-20 of Gozzini).

Regarding Claim 17, the combination of Gozzini and Huang does not explicitly disclose that the display screen comprises a rear surface, the rear surface is provided with a light-shielding layer made of light-shielding material.
However, providing a rear surface of a display with a light-shielding layer made of light-shielding material was very well known in the art at the time when the invention was filed and would only require routine skill for a person of ordinary skill in the art based on the combination Gozzini and Huang. Therefore, one of ordinary skill in the art would have pursued having a display device, wherein the rear surface is provided with a light-shielding layer made of light-shielding material with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation in order to block interference between a plurality of light-receiving sensors and the electronic device.

Regarding Claim 18, the combination of Gozzini and Huang teaches that the display screen comprises a rear surface facing away from the display screen, wherein the rear surface defines a recess, and the optical fingerprint recognition assembly is received in the recess defined in the rear surface (Figs. 19-20 of Gozzini).

Claim 19, the combination of Gozzini and Huang teaches that an orthographic projection of the recess on the display screen falls in a display area of the display screen for displaying images (Figs. 19-20 of Gozzini).


Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive.
Examiner respectfully disagrees with applicant representative’s arguments that “The prior art fails to teach a cross section that includes two opposite long sides and two opposite short sides, wherein the two short sides are connected between the two long sides wherein the light source comprises six LEDs, wherein each of the long sides is provided with two of the LEDs, and each of the short sides is provided with one of the LEDs”. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner also disagrees and points out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Huang teaches that a light source comprises a plurality of light emitting diodes (LEDs), a fingerprint module has a cross section, wherein the cross section comprises two opposite long sides and two opposite short sides, wherein the two short sides are connected between the two long sides; wherein the light source comprises six LEDs, wherein each of the long sides is provided with two of the LEDs, and each of the short sides is provided with one of the LEDs (Figs. 2-5; Para. 34-43 of Huang; light emitting devices 142 are light emitting diodes
NOTE – Designing a cross section comprising two opposite long sides and two opposite short sides and a light source comprising six LEDs, wherein each of the long sides is provided with two of the LEDs, and each of the short sides is provided with one of the LEDs would only require routine skill for a person of ordinary skill in the art based on the combined teachings of Gozzini and Huang. Therefore, one of ordinary skill in the art would have pursued having a light source that comprises a plurality of light emitting diodes (LEDs), a fingerprint module that has a cross section, wherein the cross section comprises two opposite long sides and two opposite short sides, wherein the two short sides are connected between the two long sides; wherein the light source comprises six LEDs, wherein each of the long sides is provided with two of the LEDs, and each of the short sides is provided with one of the LEDs with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation for reliable fingerprint sensing and matching). Huang, further teaches that the number of light emitting devices 142 and the number of the containing spaces 140 may be adjusted according to the user. In addition, the spacing and arrangement of the light emitting devices 142 on each of the sides of the light conductor 120 may be adjusted according to the user (Para. 43 of Huang). In other words, changing the cross-section of the fingerprint module from a square and the number of LEDs on each side as taught by Huang to a rectangular one which has two opposite long sides and two opposite short sides would have been obvious to one having ordinary skill in the art at the time the invention was filed, since it has been held that In re Japikse, 86 USPQ 70. In addition, according to MPEP §2144, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include the image sensor being configured to acquire a fingerprint image according to the lights formed via the total reflection; ; wherein the light source comprises a plurality of light emitting diodes (LEDs), the fingerprint module has a cross section, wherein the cross section comprises two opposite long sides and two opposite short sides, wherein the two short sides are connected between the two long sides; wherein the light source comprises six LEDs, wherein each of the long sides is provided with two of the LEDs, and each of the short sides is provided with one of the LEDs using the teachings of Huang in order to modify the device taught by Gozzini. The motivation to combine these analogous arts would have been to provide a light conductor that surrounds the image capture unit, and reflects the light beam within the light conductor. Since a light conductor is thin, the optical device may be relatively thin, allowing convenient installation in devices with limited installation space. Accordingly, an electronic device installing the optical device can be relatively thin because the optical device does not increase the thickness of the electronic device (Para. 5-7, 61 of Huang).
Therefore, the combination of Gozzini and Huang teaches all the limitations of claim 1.
Examiner further rejects independent claims 16 and 20, and the remaining dependent claims based on the combination of Gozzini and Huang.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 





/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622